Case 7:18-cr-00877-VB Document 35 Filed 06/05/20 Page 1 of 1

    

       

 

 

    
  

| uspCspny 4
DOCUMENT
UNITED STATES DISTRICT COURT i ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOCH Lf
: > csoneceeseos aK pee: Fiten: 6/7] Jog0 0s
UNITED STATES OF AMERICA, : a nen
ORDER ~
Vv.
18 CR 877 (VB)
HARBIR PARMAR,
Defendant. :
ee me se Sat nt ft td HO SE SS OY OD SY SES xX

By Order dated May 22, 2020 (Doc. #33), the Court denied without prejudice defendant
Harbir Parmar’s May 4, 2020, motion for a reduction of sentence pursuant to 18 U.S.C. §
3582(c)(1)(A)(i) (See Doc. #29), because defendant’s submission did not indicate whether the
exhaustion requirement, a prerequisite to making such a motion, had been satisfied and the
government advised the Court it was not willing to waive the exhaustion requirement. (See Doc.
#32).

On June 4, 2020, defendant filed a letter with attachments, which show that on some date
prior to April 27, 2020, defendant made an application to the warden of his facility for
compassionate release under Section 3582(c)(1)(A)(i), and that on April 27, 2020, the warden
responded to defendant’s request. (Doc. #34).

Thirty days following the warden’s April 27, 2020, response to defendant’s
compassionate release application would be May 27, 2020. Accordingly, more than thirty days
have lapsed since the warden’s receipt of defendant’s application. For this reason, defendant’s
motion, if filed today, would be timely under Section 3582(c)(1)(A). In consideration of
defendant’s pro se status, and the fact that he is in custody, rather than require defendant to re-
file his motion for a reduction of sentence, the Court deems the motion re-filed as of today.

Accordingly, by June 22, 2020, the government is directed to file its response to
defendant’s motion. (Doc. #29). The government is directed to address the merits of the motion.

 

Chambers will mail a copy of this Order to defendant at the following address:

Harbir Parmar, Reg. No. 86212-054
FCI Fort Dix

P.O. Box 2000

Joint Base MDL, NJ 06840

Dated: June 5, 2020
White Plains, NY SO ORDERED:

Vu

Vincent L. Briccetti, U.S.D.J.

 
